DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17, 19-20, 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lezzi et al. (20160031739) in view of Carlomagno (2006/0191292).  Lezzi teaches a method for thermally strengthening a glass article, the method comprising first conveying a glass article having a temperature above a transition point of the glass article into a position between a first two fluid bearing surfaces ([0101]), and second cooling the glass article located in between the two fluid bearing surfaces ([0007], figure 16), with at least 50% of said cooling taking place by conduction from the glass article to the fluid bearing surfaces, during at least some point in time during the cooling ([0008], [0077]).  Lezzi teaches one or both of the first two fluid bearing surfaces can be moved in a direction toward the glass article to adjust for the gap between the bearing surfaces and thickness of the glass article ([0106]). Lezzi teaches the gap is adjusted to be approximately 2 times the distance plus the thickness of the glass sheet. Thus, the gap is adjusted between the glass article and at least one fluid bearing surfaces based on a measured characteristic of the glass, such as the thickness. Lezzi doesn’t specify moving one or both of the two fluid bearing surfaces toward the glass article after conveying the glass article into position between the two fluid bearing surfaces.  However, Lezzi also teaches a second two fluid bearing surfaces for heating the glass article and suggest providing a larger gap between the second two fluid bearing surfaces so as allow insertion of the glass article and subsequently moving one or both of the second two fluid bearing surfaces toward the glass article so as to provide for smaller gap and to flatten the glass article ([0099]).  Carlomagno also teaches cooling the glass article between the two surfaces ([0041]). Carlomagno further teaches the glass article may have a curvature that requires the distance between the top and .
 Regarding claim 5, Lezzi teaches the conduction takes place from the glass article through a fluid of the fluid bearing to the fluid bearing surfaces ([0008]).
Regarding claims 7 and 8, Lezzi teaches heating the glass article between a second two fluid bearing surfaces before conveying the glass article, wherein one or both of the second two fluid bearing surfaces are moved toward the glass article ([0098]-[0099], figure 16).
Regarding claims 9-12, Lezzi teaches the apparatus comprises a hot zone for heating the glass article and cold zone for quenching the glass article. Lezzi also teaches the apparatus can optionally have a transition zone between the hot zone and the cold zone ([0078]).  Lezzi also teaches rapidly transferring the glass article from the 
Regarding claims 13-15, Lezzi teaches rapidly transferring the glass article from the hot zone to the cold zone ([0121]).  Lezzi also teaches actively cooling the fluid bearings so that the bearings are at thermal equilibrium to ensure the front and trailing edges of the glass sheet have uniform thermal histories, which is interpreted to imply uniform temperatures along the surface of the glass article ([0102]); thus, suggesting a maximum temperature variation along the surface of the glass article in the direction of travel of less than 5°C.
Regarding claims 16-17, Carlomagno teaches the first two bearing surfaces have a surface shape that is not planar, but is instead curved in two directions, which provides for a curved surface that is not a section of a cylindrical surface or a toroidal surface ([0047]).
Regarding claim  19, Lezzi teaches both fluid bearings do not contact the glass article (figure 16, [0097], [0103]). Carlomagno teaches moving one or both fluid bearings toward the glass article such that both fluid bearing surfaces do not contact the glass article (figures 2-3).
Regarding claim 20, Lezzi teaches using gas bearings ([0103], [0110]).
Regarding claim 22, Lezzi teaches the glass article is a sheet ([0076]).
Regarding claim 31, Lezzi teaches adjusting the gap based on a measured characteristic of the glass, such as the glass thickness ([0106]). Lezzi teaches different embodiments employ glass sheets having different thickness in the range of 0.1mm to 5.7mm ([0072]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a measuring step for the thickness of the glass sheet in order to obtain the different values of thickness for the different embodiments of Lezzi.  
Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. Applicant argues Lezzi and Carlomagno do not teach adjusting a gap based on a measured characteristic for the glass and feeding the measurement to the tempering machine for adjustment. Lezzi teaches the gap is adjusted based on the glass sheet thickness. The thickness is considered a measured characteristic of the glass sheet. The limitation does not recite a feedback.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741